Title: To James Madison from Richard M. Johnson, 9 August 1813
From: Johnson, Richard M.
To: Madison, James


Blue Spring Great Crossings Scott County Ky, Augt. 9th 1813
At the mouth of Huron your Order was Recd. directing the march of the mounted Regt. to Kaskaskias and at this place on my way an Order overtook me ordering the Regt. Back to the North western army, The Regt. being remounted on the 20 Inst. will be at Urbana one Thousand rank & file. Occupied as you are it is with deep distress that I have to beg your attention to the late protests of the war department of the Drafts of Ward & Taylor Contractors under Genl. Flournoy, such a course under the circumstances of the case will have a tendency to injure very much publick credit, the property of the contractors than whom I pledge myself no persons can be more faithful & punctual in discharge of thier contract & against whom no defalcation has or can be alledged, By this mail a statement will be enclosed by which it appear, that the contractors have not drawn for more money than is due to them on the contract, or what should be advanced to them, according to the rules of the war Dept. leaving out of the calculation the Treasury notes transfered to them by my request as an experiment in favour of the Goverment and now on hand without the power of Ward & Taylor to dispose of them and of which fact the war Dept. has been advised from time to time. It has been no fault of Ward & Taylor that Drafts have been Drawn for they have been directed by the war department to draw Bills, as it was inconvenient to advance money to them in this State altho it was expressly understood when the contract was entered into the money was to be recd. in this state such was the communication of the Honble. Wm. Eustis to me when I had a conversation with you last winter on the Subject of furnishing money to W. & Taylor I was told they must draw Bills and it was intimated that they should be allowed any discount they might be compelled to pay upon there Bills it being dificult at that time to Sell Bills at par. This I communicated to them, and they ware well Satisfyed, Notwithstanding this state of things a Bill transacted thro the Bank at Lexington for Eight Thousand Dollars has been protested without any previous intimation that such course was intended without any alledged fault on there part or that they had Drawn more money then was due or consistant to be drawn by the rules of the War Department by which they are subject to costs of protest & ten pr. Cent damage vz, It has been the rule of the war department to advance one quarters pay, It was done in this case by the Honble. Wm. Eustis & at the end of every three months like advances ware made untill the contractors ware compelled to draw Bills from the inconveniance to Govt. to make deposits here. It is but one part of the year that the Army in question can be Supplied to fail to take advantage of that time would be ruin to the Contractors & injurious to the service as flour sells in the dificult season at 12. 15 & 20 Dollars pr Barl. such has been the case this spring & Summer, this is another cause why Bills have been drawn to a large amount. I assert it that Ward & Taylor are equal to any men in the United States for faithfulness & punctuality & they have not speculated upon publick funds for private emoluments, They have used thier own funds in conjunction with the public funds to execute the contract, & had it been intimated to them that money could not be advanced or that Bills would have protested they could Recd. funds from private individuals & Banks, Taylor is now at Orleans making, a deposite for three months agreable to the requsition of Genl. Flournoy, Ward is here confined in attending to purchases &c. this puts it out of his power of either to go to the city fourthwith. I have given him assurances, that such is your high sence of justice that ample redress will be given provided the contractors have discharged thier duty. I here again pledge myself for Ward & Taylor in any step you take in the premises. The contractors have expended much money in discharging the duties of the Quarter master of the Southern Army, viz in the transportation of supplies for the Brigade under Genl. Jackson from Natchez to Tennessee cost much Money.
The distance of the Military Posts & the extent of thier district makes it imposable that the contractors should get the abstracts of these items & the supply of Rations in a short time, we no that the army has been supplyed, that the transportations have been effected by them and that they have discharged thier duties with faithfulness From 3500 to 4000 troops supplyed leaving out the items of transportation say 4000 this would entitle them to the sum of 219,000 Dollr. pr Annum, But they have a claim to Eighteen months including the deposites of three Months this would entitle them to 328.500 Dolls. Deduct the Treasury notes on hand, and which they are anxious to return, and you will find money due to the Contractors. In short so precarious would be there own private property, if the Govt. should continue to act in this way that one of the Contractors, (the other being Absent) has requested me to state that it will be at your Discretion to take from them the Contract and give it to some other person, Wishing you health and happiness—I am with Sincere respect your Ob. sert.
Rh. M. Johnson
